Exhibit 10.2

October 24, 2008

Blockbuster Inc.

1201 Elm Street

Suite 2100

Dallas, TX 75270

Attn:    Eric H. Peterson, Executive Vice President, General Counsel & Secretary

Re: IPO and Split-Off and Related Agreements and Letters of Credit

Dear Mr. Peterson:

Reference is made to (i) the Amended and Restated Initial Public Offering and
Split-Off Agreement dated as of June 18, 2004 (the “IPO Agreement”) among the
company formerly named Viacom Inc. (“Old Viacom”), the company formerly named
Viacom International Inc. (“Old Viacom International”) and Blockbuster Inc.
(“Blockbuster”), (ii) the Amended and Restated Release and Indemnification
Agreement dated as of June 18, 2004 between Old Viacom and Blockbuster, as
amended by letter agreement dated as of August 26, 2004, (iii) the Amended and
Restated Registration Rights Agreement dated as of June 18, 2004 between Old
Viacom and Blockbuster, (iv) the Amended and Restated Transition Services
Agreement dated as of June 18, 2004 between Old Viacom and Blockbuster, (v) the
Amended and Restated Tax Matters Agreement dated as of June 18, 2004 between Old
Viacom and Blockbuster, (vi) the Insurance Agreement dated as of June 18, 2004
between Old Viacom and Blockbuster, and (vii) the Agreement dated as of June 18,
2004 among Old Viacom, Paramount Home Entertainment, Inc., Sumner Redstone and
Blockbuster (collectively, the “Full Split-Off Documents”). Reference is further
made to the Letters of Credit provided by Blockbuster for the benefit of Old
Viacom and Old Viacom International pursuant to the IPO Agreement. Capitalized
terms used but not otherwise defined herein have the meanings ascribed to such
terms in the Full Split-off Documents.

Old Viacom, Old Viacom International, current Viacom Inc. (“New Viacom”) and
current Viacom International Inc. (“New Viacom International”) each represents
and warrants to Blockbuster that as of the closing of the separation of Old
Viacom on December 31, 2005 (the “Viacom Separation Closing”), as described in
Old Viacom’s Prospectus-Information Statement on Form S-4 filed with the SEC and
declared effective on November 28, 2005 (the “S4”): (i) Old Viacom changed its
corporate name to CBS Corporation; (ii) New Viacom received the assets, subject
to the liabilities, of the businesses to be operated and liabilities to be
assumed by New Viacom as described in the S4; (iii) New Viacom is a separate
publicly-traded corporation listed on the NYSE; (iv) substantially all of the
assets of Old Viacom prior to the Viacom Separation Closing were held
immediately following the Viacom Separation Closing by either Old Viacom or New
Viacom, and, specifically, Old Viacom International remained a wholly-owned
subsidiary of Old Viacom and was renamed CBS Operations Inc.; and (v) a new
entity named Viacom International Inc. is a wholly-owned subsidiary of New
Viacom.



--------------------------------------------------------------------------------

Old Viacom, Old Viacom International, New Viacom and New Viacom International
each further represents and warrants to Blockbuster that pursuant to the
Separation Agreement dated as of December 19, 2005 between Old Viacom and New
Viacom filed on Form 8-K with the SEC on December 21, 2005 (the “Separation
Agreement”; such agreement and related agreements being the “Separation
Documents”), Old Viacom and Old Viacom International assigned, subject to
obtaining the consent of Blockbuster as required by the agreements described in
items (i), (ii), (iv) and (vi) in the first paragraph of this letter agreement
(collectively, the “Split-Off Documents”) and as contemplated in the Separation
Agreement, all of their rights, benefits, obligations, liabilities and duties
under the Full Split-Off Documents to New Viacom, and New Viacom assumed such
obligations, liabilities and duties of Old Viacom and Old Viacom International
thereunder.

As of the date of this letter agreement, Blockbuster hereby ratifies and
consents to the assignment by Old Viacom and Old Viacom International of all of
their rights, benefits, obligations, liabilities and duties under the Split-Off
Documents to New Viacom, and the assumption by New Viacom of all of the rights,
benefits, obligations, liabilities and duties of Old Viacom and Old Viacom
International thereunder. The parties agree that from and after the
effectiveness of the assignment of the Split-Off Documents contemplated hereby,
(i) the obligations, liabilities and duties of Blockbuster to Old Viacom and Old
Viacom International therein are deemed to be obligations, liabilities and
duties to New Viacom, and (ii) the obligations, liabilities and duties of Old
Viacom and Old Viacom International to Blockbuster therein are deemed to be
obligations, liabilities and duties of New Viacom; provided, however, that,
notwithstanding anything to the contrary herein, nothing in this letter
agreement shall in any way constitute a waiver of any of the rights and remedies
of any of the parties hereto with respect to each other under the Full Split-Off
Documents and the Separation Documents, as applicable, including, without
limitation, any defense, setoff, claim or counterclaim, whether express, implied
or available as a matter of law or in equity of any party against any other
party under such agreements. The parties hereto reserve all of their respective
rights under such agreements, at law or in equity.

In consideration of the foregoing ratification and consent by Blockbuster, Old
Viacom, Old Viacom International, New Viacom and New Viacom International each
covenants and agrees that from and after the date hereof (i) Old Viacom and Old
Viacom International are not released from any of their respective rights,
benefits, obligations, liabilities and duties under the Full Split-Off Documents
as a result of such assignment and assumption, and (ii) Old Viacom and Old
Viacom International are jointly and severally liable with New Viacom for all of
the obligations, liabilities and duties owing to Blockbuster under the Full
Split-Off Documents.

The parties further agree to cooperate reasonably with each other to take all
steps reasonably necessary or desirable to amend the Full Split-Off Documents
within a reasonable time after the date hereof for the purpose of clarifying any
instances in such documents in which any references to “Viacom” or “Viacom
International” contained therein need to remain a reference to Old Viacom and
Old Viacom International, as the case may be, rather than New Viacom.



--------------------------------------------------------------------------------

Except as reflected herein, the Full Split-Off Agreements remain unchanged and
in full force and effect. Notwithstanding anything to the contrary, this letter
agreement does not in any way affect the Separation Documents, including,
without limitation, Section 5.01(d) of the Separation Agreement and the
obligations of New Viacom to indemnify, defend and hold harmless Old Viacom and
its subsidiaries with respect to Blockbuster and its affiliates, among other
matters, in accordance with the terms and conditions thereof, which shall remain
in full force and effect as if this letter agreement had never been entered into
by the parties hereto.

This letter agreement is governed by and will be construed in accordance with
the laws of the State of New York.

[THE BALANCE OF THIS PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

Please acknowledge your agreement with the terms of this letter by signing below
and returning three fully executed copies to New Viacom.

 

Sincerely,

 

CBS CORPORATION

By:   /s/ Louis J. Briskman  

Name: Louis J. Briskman

Title: EVP & General Counsel

CBS OPERATIONS INC. By:   /s/ Louis J. Briskman  

Name: Louis J. Briskman

Title: EVP

VIACOM INC. By:   /s/ Michael D. Fricklas  

Name: Michael D. Fricklas

Title: Executive Vice President

VIACOM INTERNATIONAL INC. By:   /s/ Michael D. Fricklas  

Name: Michael D. Fricklas

Title: Executive Vice President

 

BLOCKBUSTER INC. By:   /s/ Eric Peterson  

Name: Eric Peterson

Title: Executive Vice President